FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2007 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-Fx Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes Nox (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. West Wing, Building C, Tianyin Mansion No. 2C Fuxingmennan Street Xicheng District Beijing, 100031 PRC This Form 6-K consists of: 1. A press release on the results for the first three quarters of 2007 of Huaneng Power International, Inc. (the “Registrant”) and the financial statements attached thereto; 2. An announcement on the third quarterly report of 2007 of the Registrant; 3. An announcement on connected transaction of the Registrant; and 4. An announcement on the resolutions passed at the thirteenth meeting of the fifth session of the board of the Registrant; Each made by the Registrant in English on October 23, 2007. DOCUMENT 1 To: Business Editor [For Immediate Release] HUANENG POWER INTERNATIONAL, INC. Announces Results for the First Three Quarters of 2007 Equity Net Profit Increases by 25.03% to RMB4.465 Billion (Beijing, China, October 23, 2007)Huaneng Power International, Inc. (the “Company”) [NYSE: HNP; HKEx: 902; SSE: 600011] today announced its unaudited results for the nine months ended September 30, 2007. Under the PRC Accounting Standards, for the first three quarters of 2007, the Company realized consolidated operating revenues of RMB35.928 billion, representing an increase of 13.80% over the same period last year.Equity net profit attributable to shareholders of the Company amounted to RMB4.465 billion, representing an increase of 25.03% over the same period last year. The Board is pleased with the production operation in the first three quarters of the Company. For the first three quarters of 2007, the statutory financial statements of the Company are compiled in accordance with the newly-issued “Accounting Standards for Enterprises”. In accordance with the relevant regulations of the China Securities Regulatory Commission, adjustments were also made to the income statement of the corresponding period last year and the balance sheet as at the beginning of the reporting period with reference to the new accounting standards. In addition, Sichuan Hydropower is no longer included in the scope of consolidation of the Company’s financial statements starting from 2007. Regarding power output, owing to continued growth in social power demand, the Company’s new generating units have obtained a market share. When compared to the same period of last year(excluding Sichuan Hydropwoer), the Company’s total power generation on a consolidated basis amounted to 124.521 billion kWh, an increase of 11.24% over the same period last year; as for power tariffs, the Company's average settled power tariff increased by RMB20.81/MWh to RMB357.92/MWh, primarily a tailing-off effect of theCoal-Electricity Price LinkageMechanism implemented last year. The unit fuel cost for power sold of the Company increased by 9.24% compared to the same period last year as a result of the increase in coal prices.The Company faced relatively substantial operating pressure in terms of fuel cost control. /2 HUANENG POWER INTERNATIONAL, INC. Announces Results for the First Three Quarters of 2007…/P.2 Huaneng Power International, Inc. develops, constructs, operates and manages large-scale power plants in China nationwide, with a total generation capacity of 29,387MW on an equity basis and a total controlling generation capacity of 33,424MW.
